DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 1/8/2019 has/have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,9-16,18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stolfo(US 2019/0190937).
Claim 1: Stolfo disclose receiving a set of applications in (page 3[0048];fig.9,17). Stolfo disclose partitioning the set of applications into a first subset of applications and a second subset of application, the first subset having one or more malicious payloads associated therewith and the second subset 
Claim 2: Stolfo disclose determining a set of code sanitizers based upon the one or more predicted malicious payloads in (page 11[0114]; page 12[0120]). 
Claim 3: Stolfo disclose the set of code sanitizers are configured to prevent execution of at least one of the one or more predicted malicious payloads in(page 12[0120]).
Claim 4: Stolfo disclose determining a subset of the set of code sanitizers in (page 9[0095]).
Claim 9: Stolfo disclose scanning the set of applications using one or more automated security scanning tools and determining the first subset of applications and the second subset of application based upon the scanning in (page 5[0059-0060]). 
Claim 10: Stolfo disclose determining at least one of the one or more malicious payloads or the one or more non-malicious payloads based upon the scanning in (page 9[0095]).
Claim 11: Stolfo disclose refining the probabilistic predictive model based upon one or more of the predicted malicious code or the non-malicious code in (pages 6-7[0074],[0076]).
Claim 12: Stolfo disclose the probabilistic prediction model includes a recurrent neural network in (page 7[0080-0081].
Claim 13: Stolfo disclose program instructions to receive a set of applications in (page 3[0048];fig.9,17). Stolfo disclose program instructions to partition the set of applications into a first subset of applications and a second subset of application, the first subset having one or more malicious payloads associated therewith and the second subset having one or more non-malicious payloads associated therewith in (page 4[0053];page 7[0076-0077]; page 9[0093]). Stolfo disclose program instructions to compute a probabilistic prediction model based upon the malicious payloads associated 
Claim 14: Stolfo disclose program instructions to determine a set of code sanitizers based upon the one or more predicted malicious payloads in (page 11[0114]; page 12[0120]). 
Claim 15: Stolfo disclose the set of code sanitizers are configured to prevent execution of at least one of the one or more predicted malicious payloads in(page 12[0120]).
Claim 16: Stolfo disclose program instructions to determe a subset of the set of code sanitizers in (page 9[0095]).
Claim 18: Stolfo disclose the computable usable code is stored in a computer readable storage device in a data processing system and wherein the computer readable code is transferred over a network from a remote data processing system in (fig.1; page 5[0061]).
Claim 19: Stolfo disclose the computable usable code is stored in a computer readable storage device in a server data processing system and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system in (page 5[0058]; fig.1).
Claim 20: Stolfo disclose program instructions to receive a set of applications in (page 3[0048];fig.9,17). Stolfo disclose program instructions to partition the set of applications into a first subset of applications and a second subset of application, the first subset having one or more malicious payloads associated therewith and the second subset having one or more non-malicious payloads associated therewith in (page 4[0053];page 7[0076-0077]; page 9[0093]). Stolfo disclose program instructions to compute a probabilistic prediction model based upon the malicious payloads associated with the first subset of applications and computer instructions to predict one or more predicted malicious payloads from the probabilistic prediction model in (fig.9,17; page 2[0014];page 6[0073]).
Allowable Subject Matter
s 5-8,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.